Citation Nr: 1600117	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  09-33 648	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Observer




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) in April 2011.  A transcript of the hearing is associated with the claims file.  

This issue was previously remanded by the Board in January 2014 and March 2015 for further development.  

In March 2015, the Board granted service connection for residual of a fracture of the left big toe.  The remaining issue, listed above, was remanded for development of the record.  

The issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, sleep apnea, bilateral knee and a neck conditions; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot condition; and an increased rating for a low back condition have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As these issues still have not been adjudicated, the Board refers them to the AOJ for appropriate action.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Appeals Management Center (AMC), in an August 2015 rating decision, fully granted the benefits sought on appeal, namely, service connection for a low back condition.


CONCLUSION OF LAW

The Board has no jurisdiction in this matter, and it must be dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 19.4 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  In June 2008, the Veteran filed a claim seeking service connection for a low back condition.  As noted above, the RO initially denied the claim, and the current appeal ensued.  After the Veteran perfected his appeal in September 2009, the AMC granted service connection for a low back condition in an August 2015 rating decision, effective June 12, 2008.  With the favorable resolution of the Veteran's service connection claim, there is no longer a justiciable case or controversy pending before the Board.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 19.4.  Consequently, in the absence of any justiciable question, the appeal must be dismissed.



ORDER

The appeal is dismissed.




		
J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


